DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 4/12/2022, with respect to Claims 1, 4, and 11 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of Claims 1, 4, and 11 has been withdrawn. 
Claims 1-2, 4-5, 7, 9, 11, and 15-17 were rejected under 35 U.S.C. 103 as allegedly being unpatentable over CN 104316851A to Bo et al., in view of JPH 0789710 B2 to Kimiharu et al., to which the applicant respectfully traverses these rejections. Applicant has amended independent claims 1, 4, and 11 to incorporate the subject matter of allowable claims 3, 6, and 12, respectively. Each of claims 2, 5, 7, 9, and 13- 17 depends from one of claims 1, 4, and 11. Therefore, Applicant respectfully requests that the rejections of claims 1-2, 4-5, 7, 9, 11, and 13-17 be withdrawn and that these claims be allowed.
The examiner finds the applicants amendment with respect to Claims 1, 4, and 11 to be sufficient in overcoming the prior art rejections on the record. Therefore, the rejections of Claims 1, 4, and 11 and their dependent claims are hereby withdrawn by the examiner.
Allowable Subject Matter
Claims 1-2, 4-5, 7, 9-11, 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose an insulator leakage current detector mountable on an insulator string, the insulator leakage current detector comprising: a sensor to sense leakage current information of the insulator string; and a device to wirelessly send a signal including the leakage current information sensed by the sensor to a receiving device, the receiving device being at a location separate from the insulator leakage current detector, wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device, and wherein the device to send the signal including the leakage current information comprises an RFID sensor (highlighted for emphasis - see Examiner’s Note below for analysis with respect to Phillips).
Claims 2 and 15 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2 and 15 are too considered as allowed in view of said dependency.
Regarding Claim 4, the references cited on PTO-892 form, alone or in combination form, fail to disclose an insulator leakage current detecting system comprising: an insulator leakage current detector mountable on an insulator string and comprising: a sensor to sense leakage current information of the insulator string; and a device to wirelessly send a signal including the leakage current information sensed by the sensor; and a receiving device to receive the signal including the leakage current information, the receiving device being at a location separate from the insulator leakage current detector, wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device, and wherein the device to send the signal including the leakage current information comprises an RFID sensor, and the receiving device comprises an RFID transceiver (highlighted for emphasis - see Examiner’s Note below for analysis with respect to Phillips).
Claims 5, 7, 9, and 16 depend upon that of Claim 4, and require all of the limitations of Claim 4, therefore Claims 5, 7, 9, and 16 are too considered as allowed in view of said dependency. 
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose an insulator leakage current detecting system comprising: an insulator leakage current detector mountable on an insulator string and comprising: a sensor to sense leakage current information of the insulator string; and a device to send a signal including the leakage current information sensed by the sensor; and a receiving device to receive the signal including the leakage current information, wherein the insulator leakage current detector is mounted at an end of the insulator string opposite a ground (highlighted for emphasis — the references cited on PTO-892 form fail to disclose a leakage current detector being mounted at an end of the insulator string opposite a ground, the references cited disclose leakage current detectors being mounted on the same end of an insulator string as the ground).
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method of detecting an insulator leakage current, the method comprising: providing an insulator leakage current detector on an insulator string; sensing leakage current information using a sensor of the insulator leakage current detector; and wirelessly transmitting a signal including the leakage current information to a receiving device, the receiving device being at a location separate from the insulator leakage current detector, wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device, and wherein transmitting the signal including the leakage current information comprises transmitting the signal from an RFID sensor to an RFID transceiver (highlighted for emphasis - see Examiner’s Note below for analysis with respect to Phillips). 
Claims 13-14 and 17 depend upon that of Claim 11, and require all of the limitations of Claim 11, therefore Claims 13-14 and 17 are too considered as allowed in view of said dependency. 
Regarding Claim 18, the references cited on PTO-892 form, alone or in combination form, fail a method of detecting an insulator leakage current, the method comprising: providing an insulator leakage current detector on an insulator string at an end of the insulator string opposite a ground; sensing leakage current information using a sensor of the leakage current detector; and transmitting a signal including the leakage current information to a receiving device (highlighted for emphasis — the references cited on PTO-892 form fail to disclose a leakage current detector being placed on an opposing end of an insulator string opposite of a ground, the references cited disclose leakage current detectors being placed on the same end of an insulator string as the ground).
Examiner’s Note: With respect to Claim 1, Phillips et al. (US 9,535,105 B2) discloses an insulator leakage current detector (item 20, figure 1) mountable on an insulator string (item 10, figure 1) (col. 3, lines 58-62), the insulator leakage current detector (item 20, figure 1) comprising: a sensor (item 21, figure 1) to sense leakage current information of the insulator string (item 10, figure 1) (col. 4, lines 20-27); and a device (item 23, figure 1) to wirelessly send a signal including the leakage current information sensed by the sensor (item 21, figure 1) to a receiving device (local base station or handheld device or external source/receiver or remote receiver – col. 4, lines 27-30; col. 6, lines 31-39), the receiving device (local base station or handheld device or external source/receiver or remote receiver – col. 3, line 67 – col. 4, line 1; col. 6, lines 31-36) being at a location separate (a remote/external location - col. 6, lines 31-36) from the insulator leakage current detector (item 20, figure 1), and wherein the device (item 23, figure 1) to send the signal including the leakage current information comprises an RFID sensor (col. 6, lines 14-39) but fails to disclose wherein the insulator leakage current detector does not have a power source separate from any power source of the receiving device. 
Phillips does disclose that the sensor does not have a power source separate from any power source of the device that wirelessly transmits the leakage current information (col. 4, lines 2 and 6-7), but is silent with regard to the power source of the receiving device which are not shown but are referenced as being local base stations, handheld devices, and/or remote/external receivers. Claims 4 and 11 contain similar language and thus Phillips fails to disclose same subject matter as it applies to Claim 4 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to devices, systems, and methods for monitoring leakage current of insulator strings/strains mounted on power lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858